Citation Nr: 0633576	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of fractures of L1 and L2 of the lumbar 
spine, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1965 to June 1970.  Among his awards and 
decorations are the Combat Infantryman Badge and the Purple 
Heart Medal.

Procedural history

Service connection was initially granted for a lumbar spine 
disability in a June 1971 RO rating decision.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) denied an increased rating for the 
veteran's service-connected lumbar spine disability, then 
rated 20 percent disabling.  The veteran initiated an appeal 
of this decision.

Based on findings in a VA examination conducted in July 2002, 
the RO increased the veteran's service-connected lumbar spine 
disability to 50 percent disabling in a November 2002 rating 
decision. The veteran and his representative indicated 
continued dissatisfaction with this rating in subsequent 
correspondences to the RO, including the January 2003 
correspondence accepted as the veteran's substantive appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  

By decision dated September 8, 2004, the Board denied the 
veteran's claim.
The veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  
In an order dated in September 2005, pursuant to a Joint 
Motion for Remand, the Court vacated and remanded the Board's 
decision so that the Board could address the provisions of 
38 C.F.R. § 4.25(b) (2006) with respect to the veteran's 
increased rating claim.  

Based on the contents of the Joint Motion, as adopted by the 
Court, the Board sought and obtained an opinion from VA 
General Counsel.  See VAOPGCPREC 
3-2006 (June 23, 2006).  The veteran was informed of that 
opinion by letter dated August 14, 2006.  He replied, 
indicating that he had no further evidence or argument to 
submit.    

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC. 


REMAND

As stated above, the reason for remand as stated in the Joint 
Motion, as adopted by the Court, was the Board's failure to 
adequately address the provisions of 38 C.F.R. § 4.25(b) 
(2006) with respect to the veteran's increased rating claim.  
The Board has obtained an opinion from VA General Counsel.

Neither party raised any concerns about the Veterans Claims 
Assistance Act of 2000.  VCAA.  Nor did the Court.  However, 
there has been a significant recent Court decision concerning 
the VCAA that affects this case.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
38 U.S.C.A. § 5103(a) apply generally to all five elements of 
that claim.  

With respect to elements (4) and (5), the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because the veteran has received no 
notice as to disability rating and effective date, it would 
be prejudicial to proceed to a decision on the merits at this 
time.  Accordingly, this issue must be remanded for proper 
notice under Dingess that includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA 
should readjudicate the veteran's 
claim of entitlement to an increased 
disability rating for service-
connected residuals of fractures of L1 
and L2 of the lumbar spine, to include 
consideration of the provisions of 
38 C.F.R. § 4.25 (2006) as well as 
VAOPGCPREC 3-2006.  If the benefit 
sought on appeal remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

